         Case 4:20-cv-01172 Document 215 Filed on 02/09/21 in TXSD Page 1 of 6
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                          IN THE UNITED STATES DISTRICT COURT                             February 09, 2021
                          FOR THE SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                   HOUSTON DIVISION

LENNIE JACKSON,                                 §
                                                §
                       Plaintiff,               §
                                                §
VS.                                             §           CIVIL ACTION NO. H-20-1172
                                                §
WELLS FARGO N.A.,                               §
                                                §
                       Defendant,               §
                                                §
BL ENTERPRISE LLC,                              §
                                                §
               Nominal Defendant                §

                                    MEMORANDUM AND ORDER

        This court has entered final judgment against Jackson on his claims, (Docket Entry No. 182),

and denied his motion for reconsideration, (Docket Entry No. 178). The court granted summary

judgment for Wells Fargo because Jackson lacks standing to pursue his claims and because, even if he

had standing, his claims are utterly without merit. (Docket Entry No. 174). The court entered its final

judgment on December 17, 2020. (Docket Entry No. 182). Jackson appealed. (Docket Entry No.

176).

        Despite his pending appeal, Jackson continued to file baseless and frivolous motions and

documents in this court. The court entered a preclusion order barring Jackson from further filings in

this case without leave of court. (Docket Entry No. 212). Counsel for Wells Fargo now moves for an

emergency temporary restraining order under the All Writs Act, 28 U.S.C. § 1651, barring Jackson

from filing a new case in state court based on the same claims that this court has already considered

and rejected. (Docket Entry No. 214). The court grants the motion for a temporary restraining order

for the reasons set out below.
                                                      1
        Case 4:20-cv-01172 Document 215 Filed on 02/09/21 in TXSD Page 2 of 6



I.     Authority under the All Writs Act and Anti-Injunction Act

       A.      The All Writs Act

       The All Writs Act provides that “all courts established by Act of Congress may issue all writs

necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages and

principles of law.” 28 U.S.C. § 1651. The All Writs Act is not an independent source of jurisdiction.

A court may issue orders under the Act only “as may be necessary or appropriate to effectuate and

prevent the frustration of orders it has previously issued in its exercise of jurisdiction otherwise

obtained.” Texas v. Real Parties In Interest, 259 F.3d 387, 392 (5th Cir. 2001) (quoting United States

v. New York Telephone, 434 U.S. 159, 172 (1977)). Courts construe the Act narrowly and apply it only

under “such extraordinary circumstances . . . that indisputably demand such a course of action as

absolutely necessary to vouchsafe the central integrity of the federal court judgment.” Id. at 395.

       B.      The Anti-Injunction Act

       Authority under the All Writs Act is limited by the Anti-Injunction Act, 28 U.S.C. § 2283,

which generally bars federal courts from interfering with state-court litigation. The Act provides three

exceptions. Courts may issue injunctions that affect state-court proceedings when: (1) the injunction

is expressly authorized by Congress; (2) the court is acting in aid of its jurisdiction; or (3) when the

court is acting to protect or effectuate its judgments. See Hill v. Washburne, 953 F.3d 296, 307-08 (5th

Cir. 2020).

       Jackson seeks to file a new state-court lawsuit based on claims this court has already decided.

The third “relitigation” exception applies. The purpose of the relitigation exception is to “to prevent

state litigation of an issue that previously was presented to and decided by the federal court.” Chick

Kam Choo v. Exxon Corp., 486 U.S. 140, 147 (1988). The test for the relitigation exception is the same

test used to determine whether a second lawsuit is precluded by a judgment in an earlier case. Vasquez
                                                       2
          Case 4:20-cv-01172 Document 215 Filed on 02/09/21 in TXSD Page 3 of 6



v. Bridgestone/Firestone, Inc., 325 F.3d 665, 675–76 (5th Cir. 2003). The test requires that: (1) parties

in the later action are identical to or in privity with the parties in the previous action; (2) the judgment

in the previous action was rendered by a court of competent jurisdiction; (3) the previous action was

concluded with a final judgment on the merits; and (4) the same claim or cause of action is involved in

both suits. Id.

         Jackson’s proposed new Harris County District Court suit falls within the relitigation exception

to the Anti-Injunction Act. The plaintiff, Jackson, and the defendants, Wells Fargo and BL Enterprise,

were the parties to Jackson’s suit in this court. (Compare Docket Entry No. 214-1 at A-2 with Docket

Entry No. 1-1 at 7). This is a court of competent jurisdiction. This suit ended in a final judgment on

the merits. (Docket Entry No. 182). Finally, the claims and causes of action Jackson outlines in his

proposed new Harris County District Court suit were already decided in this case. In both cases,

Jackson seeks to challenge Wells Fargo’s August 7, 2018 foreclosure on the basis that a prior

mortgagee, New Century Mortgage Corporation, lacked standing to assign the mortgage. (Compare

Docket Entry No. 214-1 at A-2 with Docket Entry No. 1-1 at 7). This court analyzed and rejected that

claim.

         Jackson’s claims are currently on appeal. The Fifth Circuit Court of Appeals has held that

district courts are empowered to enter injunctions protecting their final judgments while those

judgments remain in force, including when the judgment is appealed. Woods Expl. & Producing Co.

v. Aluminum Co. of Am., 438 F.2d 1286, 1315–16 (5th Cir. 1971) (explaining that, even when a final

judgment was reversed on appeal, “at the time the trial court entered the injunction it was empowered

to do so because there was at that time a final federal judgment on the same causes of action asserted

in the state suit, which judgment it could protect by injunction.”); accord Laird v. Integrated Res., Inc,

897 F.2d 826, 843 (5th Cir. 1990); see also Wright & Miller § 4226 (3d ed.) (“No independent basis of
                                                         3
            Case 4:20-cv-01172 Document 215 Filed on 02/09/21 in TXSD Page 4 of 6



jurisdiction is required for a federal court to entertain an application to enjoin relitigation in state court.

. . . [T]he jurisdiction that the federal court had when it entered its original judgment is enough to

support its issuance of an injunction.”).

        This court entered a final judgment on Jackson’s claims on December 17, 2020, (Docket Entry

No. 182), and has the authority to protect that judgment through an injunction despite Jackson’s

pending appeal.1

II.     Temporary Restraining Order Standard

        A court may grant a temporary restraining order or preliminary injunction only if the movant

shows: “(1) a substantial likelihood of success on the merits, (2) a substantial threat of irreparable injury

if the injunction is not issued, (3) that the threatened injury if the injunction is denied outweighs any

harm that will result if the injunction is granted, and (4) that the grant of an injunction will not disserve

the public interest.” Jones v. Tex. Dep't of Criminal Justice, 880 F.3d 756, 759 (5th Cir. 2018) (per

curiam) (quoting Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009)). The party seeking injunctive

relief must meet all four requirements. Jordan v. Fisher, 823 F.3d 805, 809 (5th Cir. 2016)

(quoting Bluefield Water Ass'n v. City of Starkville, 577 F.3d 250, 253 (5th Cir. 2009)). “[A]

preliminary injunction is an extraordinary remedy never awarded as of right,” and it “does not follow

as a matter of course from a plaintiff's showing of a likelihood of success on the merits.” Benisek v.

Lamone, 138 S. Ct. 1942, 1943–44 (2018) (quotation omitted). Wells Fargo has satisfied the success

on the merits prong; the court awarded summary judgment for Wells Fargo on all of Jackson’s claims

in this case.

        Wells Fargo has also shown that it will suffer irreparable injury from the new lawsuit, arguing


        1
          This court found that Jackson’s appeal is frivolous (Docket Entry No. 213). But, if the court’s judgment is
reversed on appeal, the injunction will be voided. See Woods, 438 F.2d at 1316.
                                                              4
           Case 4:20-cv-01172 Document 215 Filed on 02/09/21 in TXSD Page 5 of 6



that “it has been forced to expend excessive legal fees defending against Plaintiff’s vexatious and

frivolous claims, each of which presents a cloud on title when Defendant attempts to market the subject

property.” (Docket Entry No. 214 at 4). The Fifth Circuit recently found that a district court did not

clearly err in finding an irreparable injury when concurrent state-court proceedings would have

deprived the plaintiff of the benefit of a settlement agreement and incurred the additional expense of

defending the state-court lawsuit. Hill, 953 F.3d at 309; see also Quintero v. Klaveness Ship Lines, 914

F.2d 717, 720 (5th Cir. 1990) (the district court did not abuse its discretion by granting an injunction

to prevent an irreparable injury caused by the cost of relitigating an previously-decided issue in state

court).

          The injury Wells Fargo asserts is similar. Wells Fargo has already litigated the merits of

Jackson’s claims in this lawsuit, and responded to numerous frivolous and repetitive filings. It will be

irreparably injured if it is subject to another frivolous suit based on the same, rejected, claims.

          Third, the balance of the harms favors Wells Fargo. Jackson’s claims are both frivolous and

foreclosed by preclusion. He has nothing to lose if he is barred from continued pursuit of his

meritless claims.

          Finally, an injunction will serve the public interest in the enforcement of preclusion, the finality

of judgments, and the conservation of judicial resources. See Procter & Gambel Co. v. Amway Corp.,

376 F.3d 496, 499 (5th Cir. 2004) (“claim preclusion, or pure res judicata, is the venerable legal canon

that insures the finality of judgments and thereby conserves judicial resources and protects litigants

from multiple lawsuits.” (quotation omitted) (alteration omitted)).

III.      Conclusion

          Wells Fargo’s emergency motion for a temporary restraining order, (Docket Entry No. 214), is

granted.
                                                           5
        Case 4:20-cv-01172 Document 215 Filed on 02/09/21 in TXSD Page 6 of 6



       Lennie Jackson is enjoined from filing any new lawsuit in any court, whether or state or federal,

to challenge the ownership or the validity of the August 7, 2018 foreclosure sale of the real property

located at 12631 Drifting Winds Drive, Houston, Texas 77044, described as:

       LOT TWENTY-ONE (21), IN BLOCK THREE (3) OF PARKWAY FOREST,
       SECTION ONE (1), AN ADDITION IN HARRIS COUNTY, TEXAS, ACCORDING
       TO THE MAP OR PLAT THEREOF, RECORDED IN VOLUME 194, PAGE 119 OF
       THE MAP RECORDS OF HARRIS COUNTY, TEXAS.

       SIGNED on February 9, 2021, at Houston, Texas.



                                             _______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                                      6
